1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3                                                 ***
4    DAMON R. JOHNSON,                                    Case No. 2:21-cv-00610-RFB-DJA
5                                            Plaintiff,                   ORDER
6             v.
7    CHARLES DANIELS, et al.,
8                                        Defendants.
9
10            This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §

11   1983 by a former state prisoner. On May 18, 2021, this Court ordered Plaintiff to file a

12   fully complete application to proceed in forma pauperis by a non-prisoner or pay the full

13   filing fee of $402 on or before June 14, 2021. (ECF No. 6). The June 14, 2021 deadline

14   has now expired, and Plaintiff has not filed an application to proceed in forma pauperis

15   by a non-prisoner, paid the full $402 filing fee, or otherwise responded to the Court’s

16   order.

17            District courts have the inherent power to control their dockets and “[i]n the

18   exercise of that power, they may impose sanctions including, where appropriate . . .

19   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

20   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

21   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

22   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

23   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.

24   1992) (affirming dismissal for failure to comply with an order requiring amendment of

25   complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal

26   for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of

27   address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming

28   dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
1    1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with
2    local rules).
3             In determining whether to dismiss an action for lack of prosecution, failure to obey
4    a court order, or failure to comply with local rules, the court must consider several factors:
5    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
6    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
7    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
8    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
9    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
10            Here, the Court finds that the first two factors, the public’s interest in expeditiously
11   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
12   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
13   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
14   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
15   West, 542 F.2d 522, 524 (9th Cir. 1976).             The fourth factor—public policy favoring
16   disposition of cases on their merits—is greatly outweighed by the factors in favor of
17   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
18   the court’s order will result in dismissal satisfies the “consideration of alternatives”
19   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
20   F.2d at 1424. The Court’s order requiring Plaintiff to file an application to proceed in forma
21   pauperis by a non-prisoner or pay the full $402 filing fee on or before June 14, 2021
22   expressly stated: “IT IS FURTHER ORDERED that if Plaintiff does not timely comply with
23   this order, this case will be subject to dismissal without prejudice for Plaintiff to file a new
24   case with the Court when Plaintiff is either able to file a fully complete application to
25   proceed in forma pauperis by a non-prisoner or pays the full $402 filing fee." (ECF No. 6
26   at 2).    Thus, Plaintiff had adequate warning that dismissal would result from his
27   noncompliance with the Court’s order to file an application to proceed in forma pauperis
28   by a non-prisoner or pay the full $402 filing fee on or before June 14, 2021.



                                                    -2-
1            IT IS THEREFORE ORDERED that this action is dismissed without prejudice
2    based on Plaintiff’s failure to file an application to proceed in forma pauperis by a non-
3    prisoner or pay the full $402 filing fee in compliance with this Court’s order dated May 18,
4    2021.
5            IT IS FURTHER ORDERED that the Clerk of Court shall enter judgment
6    accordingly and close this case. No additional documents will be filed in this closed case.
7            DATED: June 21, 2021.
8
9                                              RICHARD F. BOULWARE, II
                                               UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -3-
